John C. Munder, Walter L. Carroll and Luther P. Cox, appellants here, complainants below, filed in Circuit Court No. 2 of Baltimore City a bill of complaint alleging that the Mayor and City Council of Baltimore had filed a petition with the Public Service Commission of Maryland on February 10, 1944, asking for a reduction of street lighting charges and rates of the Consolidated Gas, Electric Light  Power Company of Baltimore. They further alleged that the appellants here, for themselves and other taxpayers, on April 5, 1944, filed a petition to intervene in said cause, which intervention was granted by the Commission aforesaid. This cause was docketed as case No. 4648 and was consolidated for the purposes of hearing with case No. 4661, a general reduction case, brought by the People's Counsel for the Public Service Commission. Hearings were held on these petitions and on November 23, 1945, the Public Service Commission passed an order in cases No. 4648 and No. 4661 aforesaid dismissing the petitions.
The appellants, complainants, in their bill of complaint, asked that the order of November 23, 1945, aforesaid, insofar as it affected case No. 4648, be declared null and void; that the Public Service Commission be enjoined from observing the order; that the Court hear and determine the issues and the case between the Consolidated Gas, Electric Light  Power Company of Baltimore, the Mayor and City Council of Baltimore, and complainants; and if said order shall not be rescinded or changed by the Commission, that the Court render judgment and decree upon the order of the Commission. The bill also asked for other and further relief. After subsequent pleadings, the Chancellor, on July 5, 1946, sustained demurrers and dismissed the bill of complaint. From that decree the appellants on the same day appealed to this Court.
Subsequent to the appeal taken to this Court, the Public Service Commission on September 4, 1946, passed an order reopening case No. 4661 aforesaid. The Chancellor *Page 118 
thereupon on September 16, 1946, ordered that the proceedings in case No. 4661 be stayed and that the Clerk of the Court transmit to the Public Service Commission the proceedings in that case. The record in case No. 4648 was reincorporated in the record in the reopened proceedings before the Commission so as to be reconsidered by the Commission in its reconsideration of a proposed new schedule for street lighting and other services to the City of Baltimore. In the argument in this Court the appellants, through their solicitor, admitted that they took part in the hearings of the consolidated cases when the Public Service Commission reconsidered the order of November 23, 1945, upon which the appeal here was based. Thereby the appellants waived any objection to the fact that the Public Service Commission reconsidered its order after the appeal was taken. Dague v.Grand Lodge, 111 Md. 95, 103, 73 A. 735; Benson v. Borden,174 Md. 202, 219, 198 A. 419; Wright v. Wagner, 182 Md. 483, 491,34 A.2d 441; Armour Fertilizer Works, Division of Armour  Co.of Del. v. Brown, 185 Md. 273, 44 A.2d 753, 755; Morgan v.Toot, 182 Md. 601, 605, 35 A.2d 641.
After this rehearing, the Public Service Commission, on December 30, 1946, and on January 28, 1947, issued orders establishing new schedules of rates for gas and electric service furnished by the Consolidated Gas, Electric Light  Power Company of Baltimore including new schedules for street lighting and other services to Baltimore City. These new schedules reduced the electric charges to the City for street lighting and service to public buildings, which reduction was effective retroactively to May 1, 1944. These included the rates contested by the Mayor and City Council of Baltimore and the appellants in case No. 4648. These reductions were not as great as desired by the appellants. No appeal, however, was taken from the orders of December 30, 1946, and January 28, 1947. Therefore any order which this Court might deem necessary to make in the appeal from the decree of the Chancellor would be nugatory and *Page 119 
void, as the order of the Public Service Commission passed on November 23, 1945, which was before the Chancellor, has been rescinded and is of no effect.
Any order which this Court might pass on this appeal has become moot. As we should confine ourselves to the particular relief sought in the case before us, and should not decide moot questions of law which may remain after that relief has ceased to be possible, the only action for this Court to take is to dismiss the appeal. Public Service Commission v. Chesapeake  PotomacTelephone Co., 147 Md. 279, 281, 128 A. 39; Bowles v. M.P.Moller, Inc., 163 Md. 670, 164 A. 665; State v. Haas et al. andVicks et al., 188 Md. 63, 51 A.2d 647.
Appeal dismissed, with costs.